Citation Nr: 0217293	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative meniscectomy with rotary instability of the 
right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic arthritis of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic arthritis of the right first toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 
to February 1969 followed by reserve duty until December 
1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) 
that increased the rating for postoperative meniscectomy 
with rotary instability of the right knee to 30 percent from 
January 1999 and granted service connection and an initial 
10 percent rating for arthritis of the right knee and right 
first toe from January 1999.  Although a March 2001 rating 
decision granted an independent 10 percent rating for post-
traumatic arthritis of the right knee and continued the 10 
percent rating for post-traumatic arthritis of the right 
first toe from January 1999, the claims for increased 
ratings remain before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A review of the record indicates the veteran has raised the 
issue of service connection for a low back disability 
secondary to the currently service-connected disabilities. 
In February 2000, the veteran filed a formal claim of 
entitlement to a total rating based upon individual 
unemployability.  Because these claims have not yet been 
adjudicated, they are referred to the RO for appropriate 
action.  Bruce v. West, 11 Vet. App. 405, 408 (1998).  






FINDINGS OF FACT

1.  The veteran's right knee intermittently locks and 
collapses, causing the veteran to occasionally fall to the 
ground, and he wears a Townsend unloader brace and uses a 
cane for stability while ambulating.  

2.  Right knee extension, normally 0 degrees, is limited to 
40 degrees during several daily flare-ups of pain, and the 
medical evidence shows no effusion, synovitis, erythema, 
warmth, soft tissue swelling, incoordination, deformity, or 
interference with sitting.  

3.  The veteran has no symptoms of right foot disability 
other than post-traumatic arthritis in the right first toe.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for postoperative 
meniscectomy with rotary instability of the right knee are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5262, 5263 (2002).  

2.  The criteria for an initial 20 percent rating for post-
traumatic arthritis of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2002).  

3.  The criteria for an initial rating in excess of 10 
percent for post-traumatic arthritis of the right first toe 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5279, 5280, 5281, 
5282, 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The RO obtained the 
available service medical records and medical records from 
the identified health care providers.  A July 2001 notice 
from the Social Security Administration also confirmed that 
it had no medical information for the veteran on file.  The 
veteran received VA examinations and filed numerous lay 
statements with the RO.  His June 2001 statement withdrew 
his previous request for hearing and instructed the RO to 
forward the case to the Board for decision.  

The RO's February 1999, July 2000, March 2001, May 2001, 
February 2002, and April 2002 letters to the veteran, the 
March 1999 and March 2001 rating decisions, and the March 
2001 and February 2002 statements of the case informed the 
veteran of the applicable laws and regulations, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies, 
which include VA medical records, and request medical 
records from the identified private health care providers.  
The March 2001 statement of the case specifically informed 
the veteran of applicable provisions of The Veterans Claims 
Assistance Act of 2000.  The veteran was informed that it 
was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The VA has 
fulfilled its duty to assist and inform the veteran because 
he was informed of the applicable laws and regulations, the 
evidence needed to substantiate the claims, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained 
such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment and self-support.  It is the responsibility of 
the rating specialist to interpret examination reports in 
light of the whole recorded history and to reconcile various 
reports into a consistent picture so that the current rating 
accurately reflects the present disability.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.
  



Entitlement to a rating in excess of 30 percent for
postoperative meniscectomy with rotary instability of the 
right knee

A March 1970 rating decision granted service connection and 
an initial 10 percent rating for postoperative meniscectomy 
with rotary instability of the right knee.  A December 1988 
rating decision increased the rating to 20 percent from 
August 1988, and a March 1991 rating decision continued the 
20 percent rating.  The rating decisions through March 1991 
became final because the veteran was notified of each of the 
decisions by letter, and notices of disagreement were not 
filed within the prescribed time periods.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2002).  The March 1999 rating 
decision increased the rating to 30 percent from January 
1999, and the veteran perfected a timely appeal of the 30 
percent rating.  The March 2001 rating decision continued 
the 30 percent rating.  

The service-connected postoperative meniscectomy with rotary 
instability of the right knee is currently evaluated under 
the criteria for other impairment of the knee.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  Given the 
diagnoses and findings of records, the Board will consider 
whether a rating in excess of 30 percent is warranted under 
the criteria for other impairment of the knee (Diagnostic 
Code 5257), dislocation of the semilunar cartilage 
(Diagnostic Code 5258), removal of the semilunar cartilage 
(Diagnostic Code 5259), and genu recurvatum (Diagnostic Code 
5263), since January 1999, when the veteran filed his 
application for an increased rating.  

Other impairment of the knee, dislocation and removal of 
semilunar cartilage, and genu recurvatum offer no hope of 
increase because their maximum ratings are less than or 
equal to the current 30 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5258, 5259, 5263.  

At the February 1999 VA examination, there was definite 
anterior cruciate ligament insufficiency, and the veteran 
reported falling to the ground on the occasions when his 
right knee locked up and then gave way.  At the July 2001 VA 
examination, the veteran subjectively denied having specific 
dislocations or subluxations of the right knee and patella 
since service, but the VA examiner objectively noted 
intermittent and painful shifting of the right knee during 
manipulation.  The veteran's April 2000 statement and photo 
of his right knee confirmed that he used a Townsend unloader 
brace so often that it had worn a painful cut into the skin.  
He used a cane to assist with ambulation, and the August 
2000 private examiner advised him to continue using the 
brace.  Crepitation was present because bone was grinding on 
bone in the medial compartment.  One examiner found negative 
varus and valgus, but another examiner thought that valgus 
osteotomy could benefit the veteran. The current 30 percent 
evaluation is the maximum evaluation provided by Code 5257. 
As discussed below, a separate evaluation is provided for 
post-traumatic arthritis of the right knee. The evidence is 
not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


Entitlement to an initial rating in excess of 10 percent for
post-traumatic arthritis of the right knee

The March 1999 rating decision granted service connection 
and an initial 10 percent rating for osteoarthritis of the 
right knee and right first toe from January 1999.  The March 
2001 rating decision granted an independent 10 percent 
rating for post-traumatic arthritis of the right knee from 
January 1999, without consideration of the right first toe, 
and the veteran perfected a timely appeal of the initial 10 
percent rating for post-traumatic arthritis of the right 
knee.  

Post-traumatic arthritis of the right knee is currently 
evaluated under the criteria for traumatic arthritis.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 5010.  Given the 
diagnoses and findings of records, the Board will consider 
whether an initial rating in excess of 10 percent is 
warranted under the criteria for arthritis (Diagnostic Codes 
5003 and 5010) and limitation of motion of the knee 
(Diagnostic Codes 5260 and 5261) since January 1999, when 
the veteran filed his application for service connection for 
arthritis of the right knee.  

Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings is evaluated on the basis of 
extension and flexion limitation of motion of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  

The evidence supports an initial rating of 40 percent for 
limitation of extension motion.  Limitation of extension of 
a leg is assigned a noncompensable evaluation if limited to 
5 degrees, a 10 percent evaluation if limited to 10 degrees, 
a 20 percent evaluation if limited to 15 degrees, a 30 
percent evaluation if limited to 20 degrees, a 40 percent 
evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Where evaluation is based on 
limitation of motion, the existence of functional loss and 
pain, crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1991).  

Extension was limited to 10 degrees at the February 1999 VA 
examination, to 
-5 degrees at an August 2000 private examination, and to 0 
degrees at the July 2001 VA examination, and the February 
1999 VA examiner opined that extension was limited to 
40 degrees during flare-ups of pain.  Examiners stated that 
flare-ups of pain were brought on several times daily when 
the veteran tried to stand, bend, or go outside in cold 
weather.  The veteran could not move his right knee at all 
during the first 5-10 minutes of flare-ups of pain, and he 
had fallen to the ground on occasions when his right knee 
locked and then gave out.  Not surprisingly, the veteran 
experienced difficulty using stairs, and he was no longer 
able to run and participate in sports.  Because his gait 
consistently favored his right foot during the weight-
bearing phase, he wore a prescription Townsend brace and 
used a cane to maintain stability while walking.  When 
possible, he avoided standing and weight-bearing.  
Osteoarthritis in the right knee, which had been moderate in 
February 1999 VA x-rays, was severe in August 2000 private 
x-rays because of chronic gait compensation.  Atrophy was 
noted at the June 2001 private examination.  Resolving all 
reasonable doubt in the veteran's favor, based on the report 
of flare-ups of pain affecting limitation of motion, a 20 
percent initial rating is in order for this disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


An even higher evaluation is not warranted as the medical 
evidence shows no effusion, synovitis, erythema, warmth, 
soft tissue swelling, incoordination, deformity, or 
interference with sitting.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  A rating 
higher than 40 percent is not available under the criteria 
for limitation of flexion motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  


Entitlement to an initial rating in excess of 10 percent for
post-traumatic arthritis of the right first toe

The March 1999 rating decision granted service connection 
and an initial 10 percent rating for osteoarthritis of the 
right knee and right first toe from January 1999, and the 
veteran perfected an appeal of the initial 10 percent 
rating.  The March 2001 rating decision granted an 
independent rating for post-traumatic arthritis of the right 
knee and continued the 10 percent rating for post-traumatic 
arthritis of the right first toe.  

Post-traumatic arthritis of the right first toe is currently 
evaluated under the criteria for other foot injuries.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 5284.  Given the 
diagnoses and findings of records, the Board will consider 
whether an initial rating in excess of 10 percent is 
warranted under the criteria for anterior metatarsalgia 
(Diagnostic Code 5279), hallux valgus (Diagnostic Code 
5280), hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282), arthritis (Diagnostic Codes 5003 and 
5010), and other foot injuries (Diagnostic Code 5284) since 
January 1999, when the veteran filed his application for 
service connection for arthritis of the right first toe.  

The only possible increase rests with consideration of the 
criteria for other foot injuries because the initial 10 
percent rating is equal to the maximum ratings available for 
anterior metatarsalgia, hallux valgus, hallux rigidus, 
hammer toe, and arthritis.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010, 5279, 5280, 5281, 5282, 5284.  
Actual loss of use of the foot is assigned a 40 percent 
evaluation.  Other foot injuries are assigned a 30 percent 
evaluation if severe, a 20 percent evaluation if moderately 
severe, and a 10 percent evaluation if moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284; also see 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1991).  

The 10 percent rating for moderate foot injuries should 
continue.  Examinations noted no right foot symptoms other 
than in the right first toe: advanced arthritis in the first 
metatarsophalangeal joint in August 2000, severe 
osteoarthritis of the right first toe in September 2000, and 
the palpable deformity with exostoses at the 
metatarsophalangeal junction in July 2001.  The veteran 
continued to ambulate with the assistance of a cane and did 
not experience actual loss of use of his right foot.  In 
these circumstances, the initial 10 percent rating should 
continue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; 
Ortiz, 274 F.3d at 1365.  

Referral for consideration of extraschedular ratings is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-
98 (1997); 38 C.F.R. § 3.321(b)(2002).  The veteran's 
service-connected right knee and right first toe 
disabilities do not cause marked interference with 
employment or frequent hospitalizations.  The record shows 
no recent hospitalizations for treatment of the right knee 
and right first toe.  In March 2000, the veteran claimed 
that arthritis forced him to quit his last job installing 
commercial refrigeration in 1986 but that he worked at odd 
jobs in secluded areas because he could not tolerate being a 
subordinate in civilian life.  The schedular ratings 
accurately reflect the veteran's occupational impairment 
from service-connected right knee and right first toe 
disabilities.  Therefore, referral for consideration of 
extraschedular ratings is not currently warranted.  


ORDER

Entitlement to a 40 percent rating for postoperative 
meniscectomy with rotary instability of the right knee is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to an initial 20 percent rating for post-
traumatic arthritis of the right knee is granted, subject to 
the controlling laws and regulations governing the payment 
of monetary awards.  

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic arthritis of the right first toe is denied.  





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

